Held, this case presented only issues of fact, determined by the verdict.
This was a special proceeding started before the Clerk of Alexander Superior Court to establish the boundary lines between the plaintiff and the defendants, and heard on appeal to the Superior Court upon the following issue: "Is the line from Black 4 to Black 5 the true dividing line between the plaintiff and the defendant."
We are of opinion that the question at issue is one of fact, and that it has been determined by the finding of the jury.
Upon a review of the record we find
No error. *Page 435